 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TERESA RICHARDSON,                             CASE NO. C19-0772JLR

11                                Plaintiff,               ORDER ADOPTING THE
                   v.                                      PARTIES’ PROPOSED CASE
12                                                         SCHEDULE
            IBEW PACIFIC COAST PENSION
13
            FUND,
14
                                  Defendant.
15
            This is an action under the Employee Retirement Income Security Act (“ERISA”)
16
     for injunctive and declaratory relief that is based on a judicial review of the
17
     administrative record. (See generally Compl. (Dkt. # 1); see also JSR (Dkt. # 11) at 1.)
18
     On September 5, 2019, the court ordered the parties to confer and file a joint proposed
19
     case schedule for the resolution of this matter. (Order (Dkt. # 12).) On September 17,
20
     2019, the parties timely responded and jointly proposed a case schedule. (See Joint Prop.
21
     Case Sched. (Dkt. # 14).) Having reviewed the parties’ joint proposal, the court hereby
22


     ORDER - 1
 1   ADOPTS it as the case schedule in this matter. Accordingly, the deadlines set forth in

 2   the parties’ proposed schedule will hereafter serve as the case deadlines in this matter.

 3   Any variance from these deadlines is governed by the standards set forth in Federal Rule

 4   of Civil Procedure 6(b). See Fed. R. Civ. P. 6(b).

 5          Dated this 18th day of September, 2019.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
